                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RITA C. HO,                                         Case No. 17-cv-06520-PJH (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. No. 83
                                  10     MARK PINSUKANJANA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 11, 2019, the parties filed a joint discovery letter brief, attaching exhibits A

                                  14   through D. The letter brief indicates that the parties dispute Defendants’ responses to Plaintiff’s

                                  15   January 18, 2018 first set of requests for production. However, the parties did not provide the

                                  16   requests for production or Defendants’ operative responses, so the Court is unable to discern what

                                  17   Plaintiff asked for and what Defendants agreed or did not agree to produce. The Court ORDERS

                                  18   the parties to submit the requests for production that are the subject of this dispute and

                                  19   Defendants’ operative responses by February 13, 2019. The Court schedules a telephonic hearing

                                  20   in this matter for February 20, 2019 at 10:00 a.m.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: February 12, 2019

                                  25

                                  26
                                                                                                     THOMAS S. HIXSON
                                  27                                                                 United States Magistrate Judge
                                  28
